                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ENNIS LEE BROWN,

                  Plaintiff,
                                                        Case No. 16-cv-1463-pp
      v.

DR. RICKY SEABUL,

                  Defendant.
______________________________________________________________________________

ORDERING REMOVING DECEMBER 6, 2018 STATUS CONFERENCE FROM
  HEARING CALENDAR AND REQUIRING PARTIES TO FILE STATEMENTS
                  REGARDING WILLINGNESS TO MEDIATE
______________________________________________________________________________

      On August 29, 2018, the court denied the defendant’s motion for

summary judgment on exhaustion grounds. Dkt. No. 71. It gave the defendant

a deadline by which to file a substantive summary judgment motion, id.; the

court extended that deadline at the defendant’s request to November 9, 2018,

dkt. no. 73.

      In September, the court received from the plaintiff a motion to clarify the

order extending the deadline, dkt. no. 74, and a motion to appoint counsel,

dkt. no. 76. The court granted the motion to clarify, and explained that in

granting the motion to extend the deadline for filing a substantive summary

judgment motion, it intended only to extend that deadline, not to allow the

defendant to conduct further discovery. Dkt. No. 78. In that order, the court

also denied the plaintiff’s motion to appoint counsel, explaining that it wanted




                                        1
to wait to see whether the defendant filed a substantive summary judgment

motion. Id. The court also stated the following:

              The court notes one other thing. This case has been pending
       for almost two years. A lot has gone on in the case. The plaintiff has
       made some serious allegations—that the defendant operated on him
       without his permission, and without sufficient pain medication. If
       the defendant decides to file a motion for summary judgment, both
       parties will have to spend significant time digging into the facts, and
       there is no guarantee that the defendant will prevail. If the defendant
       chooses not to file a motion for summary judgment, the parties will
       have to spend time preparing for a jury trial, and leave their fates to
       those unknown jurors.

              This court is blessed to have six very talented magistrate
       judges, all of whom are experienced mediators. They frequently help
       parties negotiate settlements, avoiding costly briefing and
       unpredictable trials, and helping the parties reach resolutions that
       they can control, and that they create themselves (rather than
       resolutions imposed on them by a jury or a judge). This court is more
       than happy to refer a case to a magistrate judge to that the parties
       can try mediation. If the mediation is successful, the court will adopt
       whatever agreement the parties reach. If it isn’t, the court will never
       learn what happened during the mediation sessions with the
       magistrate judge; the case will simply be returned to this court for
       further proceedings (usually a trial). The court strongly encourages
       the parties to think about this option, as they consider their next
       steps.

Id. at 7.

       That order appeared on the court docket at 1:50 p.m. on September 27,

2018. Dkt. No. 78. At 3:47 p.m. that day, the defendant filed a request for a

status conference and indicated that he would not be filing a motion for

summary judgment on the substantive issues. Dkt. No. 79. In response to that

request, the court scheduled a telephone status conference for December 6,

2018 at 1:00 p.m. Dkt. No. 80.




                                         2
          Because the defendant indicated that he would not be filing a summary

judgment motion, the court began to try to recruit a lawyer to represent the

plaintiff. The court started that process some weeks ago. So far, it has not been

successful in finding an attorney willing to represent the plaintiff. The court

suspects that one of the reasons it is having trouble is because the next steps

in the case are not clear. The court cannot tell the potential volunteer lawyers

whether they are agreeing to represent the plaintiff for a trial or for a

mediation. Many busy volunteer lawyers are more willing to represent a

plaintiff for mediation only—a mediation does not require the lawyer to

subpoena witnesses, prepare motions and trial documents, create jury

instructions and jury questions, and so forth. It is much easier to work a

mediation around a lawyers’ busy schedule, and there is much more flexibility

scheduling a mediation than courts (including this one) have in scheduling

trials.

          Neither the plaintiff nor the defendant has asked the court to refer the

case to mediation. The plaintiff, however, has implied that he might be

interested in mediation. On October 29, 2018, the court received from the

plaintiff a “petition to set a trial date.” Dkt. No. 82. He discussed how long the

case had been pending, and that he wanted to avoid further delay. Id. at 1. He

also stated, “In the court’s September 27, 2018 orders it suggested the parties

seek mediation. The defendant has yet to contact me to do so, and it will

further delay the case to continue to wait.” Id.




                                           3
      The court cannot be sure, but it is possible that the plaintiff was

indicating in the above statement that he is willing to participate in mediation

with a magistrate judge. If the defendant also is willing to participate in

mediation with a magistrate judge, the court could tell potential volunteer

lawyers that it was looking for someone to assist the plaintiff with mediation.

This might make it easier for the court to recruit a lawyer for the plaintiff.

      The court left the December 6, 2018 status conference on the docket in

the hope that it could recruit a lawyer for the plaintiff before that hearing. It

appears unlikely that the court will be successful by then. So the court will

remove the December 6, 2018 hearing from the hearing calendar, and instead

will require the parties to file statements telling the court whether they are

willing to participate in mediation. If both parties are willing, the court will

continue to try to recruit counsel for the plaintiff to represent him in the

mediation, and once it finds a lawyer for him, the court will refer the case to

magistrate judge.

      If either party indicates that he is not willing to participate in mediation,

the court will continue to try to recruit a lawyer to represent the plaintiff at a

trial, and once it has found one, will set up a scheduling conference.

      The court ORDERS that the December 6, 2018 status conference

scheduled for 1:00 p.m. by telephone is REMOVED from the hearing calendar.

      The court ORDERS that by the end of the day on Friday, December 14,

2018, each party shall file a statement notifying the court whether he is willing

to participate in mediation with a magistrate judge. The parties must file

                                          4
the notice in time for the court to receive it by the end of the day on Friday,

December 14, 2018.

      Dated in Milwaukee, Wisconsin this 28th day of November, 2018.

                                      BY THE COURT:


                                      __________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         5
